DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of Applicant’s arguments, see pages 8-9, filed April 5, 2021, the Drawing Objection is withdrawn.
Specification
In view of Applicant’s arguments, see page 9, filed April 5, 2021, the Specification Objection is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed April 5, 2021, with respect to Claims 2, 8, and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 2, 8, and 14 has been withdrawn.  However, a new 35 USC 112(b) rejection is necessitated by the Claim Amendment. 
Applicant’s arguments, see pages 10-13, filed April 5, 2021, with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 18 recites, “The method of claim 17,…”, however Claim 17 has been cancelled, thereby making Claim 18 indefinite.  For purposes of examination, Claim 18 will be examined as being dependent on Claim 14.
Claim 19 recites, “The method of claim 18, where the load lifting apparatus further comprises a locking mechanism for fixing the distance of at least said first and second tong arms, further comprising the step of: activating the locking mechanism to fix the distance of at least said first and second tong arms.”  Claim 18, which is being examined as depending on Claim 14, does not recite any limitations directed to a locking mechanism, nor the “locking” step, as added to 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-6, 8, 10, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, US 6,331,025, in view of Curtis, US 3,359,033, and Rouleau, US 5,171,053.
With regard to Claims 1, 4-6, 14-16, and 18-20 (Note: Claim 20 is listed here because of its overlap with several claims that are dependent on 
a first linkage (32, 20, Fig. 1) comprising first (32 left/front) and second linkage (20 left/front) members pivotally coupled to one another about a first pivot point (54/38/30 front); 
a second linkage (32, 20) comprising first (32 right/front) and second linkage members (20 right/front) pivotally coupled to one another about a second pivot point (36/38/30); 
a first set of tongs (24 front, Fig. 1) comprising a first tong arm (24 left/front) and a second tong arm (24 right/front); and, 
a first actuator (12); 
a second set of tongs (24 rear, Fig. 1) comprising a first tong arm (24 left/rear) and a second tong arm (24 right/rear);
the second set of tongs further including
a third linkage comprising a first linkage member (32 left/ rear) and a second linkage member (20 left/rear), where said first and second linkage members are pivotally coupled to one another about a fourth pivot point (54/38/30 rear); 
a fourth linkage comprising a first linkage member (32 right/ rear) and a second linkage member (20 right/ rear), where said first and second linkage members are pivotally coupled to one another about a fifth pivot point (36/38/30 rear);
wherein in both the first and second sets of tongs, the first tong arm (24 left, front and rear) is an extension of the first linkage member (20 left, front and rear) of the first linkage and the second tong arm (24 right, front and rear) is an extension of the second linkage member (20 right, front and rear) of the second linkage; and
wherein the distance between the first and second tong arms 24 left, 24 right) in both the first and second sets of tongs (24 front, 24 rear) are adjustable based upon the pivotable relation between the first and second linkage (Figs. 1, 3).

With regard to Claims 2, 8, and 14, Douglas discloses a transverse support member (42) and a connecting member (40) that extends between the first and second sets of tongs (front and rear).
With regard to Claims 3, 15 and 20, Douglas discloses wherein the first and second linkages (32 - front) of the first set of tongs (24 left/right – front) are pivotably coupled about a third pivot point (42, front) and the first and second linkages (32) of the second set of tongs (24 left/right – rear) are pivotably coupled about a sixth pivot point (42, rear).
With regard to Claims 10 and 14, Douglas discloses an attachment point (446) for affixing the apparatus to an associated lifting device (50, 52, Fig. 1).
With further regard to Claims 1, 14, and 20, Douglas fails to teach a hydraulic cylinder that is capable of actuating about the first pivot point to adjust the distance between the first and second tong arms relative to the width of the load, and a control system for controlling the hydraulic actuator.  Curtis discloses a load lifting device and method (Figs. 1-7, C2, L68 – C6, L55) that includes 
first and second sets of tongs 46a, fig. 2) that are connected by a transverse support member (50) and a locking plate (42), 
wherein each set of tongs includes a first/third linkage having a first linkage member (24, Fig. 1) and a second/fourth linkage member (32)  that are pivotably coupled to one another about a first/fourth pivot point (30 right, Fig. 1)  and a second linkage having a first linkage member (24a, Fig. 1) and a second/fourth linkage member (34)  that are pivotably coupled to one another about a first/fourth pivot point (30 left, Fig. 1);
wherein a first hydraulic cylinder (56, 56a, 56b, Figs. 2-5) is capable of actuating about the first pivot point (30 right, Figs. 1-3, via (70, 80, 89) so as to adjust the distance between the first and second tong arms (46a, 46) based on the pivotable relationship between the first/third and second/fourth linkages (Fig. 1), wherein the first hydraulic cylinder is controlled by a control system (90, Figs. 5-7).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Douglas to include a hydraulic cylinder for actuating the tong arms because it provides for automatic 
With further regard to Claims 1, 14, and 19-20, Applicant asserts that the crossbar structures (44) shown in Figs. 1 and 3 of Douglas cannot be construed to be the newly added “locking plate” as recited in Claims 1 and 20, the newly added “locking step”, as recited in Claim 14, and presumably the “locking mechanism”, as previously recited in Claim 19, because Douglass fails to teach these structures as having a locking function, and instead Douglas only teaches that the crossbars (44) are “critical to the gripping function of the tong members” (See Applicant’s Response, page 12.  However, given that the crossbars (44) are rigid structures that permanently fix the distance between the first and second tong arms at the pivot points (54) where the crossbars attach to the first and second tongs, these structures can be construed to be a locking member because they set the width/spacing between the first and second tong members, similarly to the function of the “locking” step in Applicant’s amended Claim 14.  Applicant further argues that the crossbars are concealed and appear to be behind the tongs, and therefore, Douglas cannot be relied upon for teaching that the locking plate is affixed to the exterior of each of the first and second tong arms.   Applicant is partially correct because Douglas specifically teaches “one end of the crossbar 44 is positioned outside one juncture 22 and the opposite end is positioned inside the other juncture 22” (P3, L17-19).  This configuration is .   

10.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Curtis and Rouleau, and further in view Callender, US 2,959,444. .

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Curtis and Rouleau, and further in view of Trowbridge, US 3,397,907.  The combination of Douglas and Curtis fails to teach the use of at least two attachment points.  Trowbridge discloses a tong-type lifting apparatus (Figs. 1-10, C2, L54 – C4, L48) having first and second sets of tongs (10, 11, Fig. 1) connected by a transverse support member (71) and two attachment points (46/37a, 45/37 for attaching to the lifting device (C4, L10-29). It would have been obvious to one of ordinary skill in the art, before the effective filing .
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See US 1,974,892, US 2,229,359, and US 2,382,227, and described above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652